In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                           No. 06-16-00018-CV




IN THE MATTER OF THE MARRIAGE OF AMANDA NICOLE FANNIN AND CAVIN
       REED FANNIN AND IN THE INTEREST OF E.M.F., A MINOR CHILD




                  On Appeal from the County Court at Law
                           Bowie County, Texas
                     Trial Court No. 15-D-0814-CCL




               Before Morriss, C.J., Moseley and Burgess, JJ.
               Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       The parties have filed a joint motion to dismiss this appeal, representing that they have

fully and finally resolved any pending issues related to the judgment from which this appeal was

filed. Under the authority of Rule 42.1(a) of the Texas Rules of Appellate Procedure and in

keeping with the parties’ wishes, we grant the motion to dismiss. See TEX. R. APP. P. 42.1.

       We dismiss this appeal.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       May 23, 2016
Date Decided:         May 24, 2016




                                                2